           Case 6:20-mc-00105-EFM Document 17 Filed 05/05/20 Page 1 of 7




                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS

DREYMOOR FERTILIZERS OVERSEAS                    )
PTE. LTD. a Singapore entity,                    )
                                                 )
                  Petitioner,                    )
                                                 )
vs.                                              )          Case No. 6:20-mc-00105-EFM
                                                 )
AVAGRO LLC, a Kansas limited liability           )
company, and UAB AVAGRO, a Lithuanian            )
corporation,                                     )
                                                 )
                  Respondents.                   )
                                                 )


                  REPLY IN SUPPORT OF PETITION FOR CONFIRMATION
                    TO ANSWER OF UAB AVAGRO AND AVAGRO LLC

         Petitioner, Dreymoor Fertilizers Overseas Pte. Ltd. (“Dreymoor” or “Petitioner”), by and
through undersigned counsel, respectfully files this Reply in Support of its Petition for
Confirmation to the answer of UAB AVAgro and AVAgro LLC.
         This action arises from a Final Award dated February 15, 2020, entered in an arbitration
proceeding before the International Centre for Dispute Resolution in New York in favor of
Petitioner against AVAgro LLC, a Kansas limited liability company “(LLC”) and its wholly-
owned subsidiary UAB AVAgro, a Lithuanian company (“UAB, and collectively with LLC,
“AVAgro”) in excess of $7 million (the “Award”). That action is styled UAB AVAgro v.
Dreymoor, International Centre For Dispute Resolution International Arbitration Rules and
Procedures, Case No. 01-19-0000-3381 (the “Award”).
         AVAgro is owned by a single individual, Anna Mikhailova (“Ms. Mikhailova”), a

Kansas resident and principle and sole shareholder of the AVAgro entities, who handled the
negotiations regarding the underlying transaction as a resident of Kansas and while she was
situated in Kansas.



                                                 1
CORE/3519744.0002/159270944.1
           Case 6:20-mc-00105-EFM Document 17 Filed 05/05/20 Page 2 of 7




         AVAgro failed to pay the Award, forcing Dreymoor to file a Petition to Confirm the
Award with this Court. AVAgro sought to delay confirmation under Article 33 of the Rules of
The International Centre For Dispute Resolution, claiming the Final Award was not final because
AVAgro had filed an application asking the arbitrator to supplement his award with additional
findings (“AVAgro’s Application to Supplement”). That application was, however, summarily
rejected yesterday by the arbitrator, who found that AVAgro’s Application to Supplement was
entirely without merit and issued a decision accordingly (the “Article 33 Decision”). A true and
correct copy of that decision is attached to the Declaration of Dmitry Shimanovich
(“Shimanovich Decl.”).
         Meanwhile, AVAgro has not filed a motion with this Court seeking any relief from the
Award, but has instead only filed an answer to the Petition. That answer essentially raises only
two issues that theoretically are relevant to confirmation; first that the Award is not final and

second that this Court does not have jurisdiction over UAB AVAgro, the Lithuanian entity. 1 The
finality issue has now been resolved by the Article 33 Decision. As jurisdiction, AVAgro did not
submit any evidence in support of its answer and did not cite to any legal authority in support
thereof or in support of any other basis upon which to deny confirmation.
         A Petition to Confirm is simply a motion under the Federal Arbitration Act: “Any
application to the court hereunder shall be made and heard in the manner provided by law for the
making and hearing of motions, except as otherwise herein expressly provided.” 9 U.S.C. § 6.
In other words, the Petition should be treated like a motion, and granted by the Court on the
papers submitted. Accordingly, the Court should consider AVAgro’s answer to constitute the
entirety of its opposition to the Petition, and should further consider this reply in response to
AVAgro’s answer, and then issue a confirmation order based on those submissions. To the




1
  There can be no reasonable dispute that this Court has jurisdiction over AVAgro LLC, which is a Kansas entity,
registered in Kansas, with an agent for service of process in Kansas (Ms. Mikhailova), who was personally served in
Kansas.

                                                        2
CORE/3519744.0002/159270944.1
           Case 6:20-mc-00105-EFM Document 17 Filed 05/05/20 Page 3 of 7




extent there is any dispute about jurisdiction relating to UAB AVAgro, this Court can and should
immediately confirm the award as to AVAgro LLC.
I.       FACTUAL BACKGROUND
         The Award arose from AVAgro’s failure to pay approximately €6 million provided by
Dreymoor for the purchase of approximately 27,000 tons of UAN, a liquid fertilizer (the
“Products”). UAB, the original obligor, defaulted on its obligation to repay this amount to
Dreymoor in 2018 after UAB was unable to resell the Products. Ms. Mikhailova, a resident of
Kansas, handled all of the negotiations for AVAgro in the transaction. (Shimanovich Decl., ¶ 3.)
After the default, Ms. Mikhailova, while a resident of Kansas, reaffirmed the debt due
Dreymoor, and agreed to add a further company, LLC, as an obligor on such debt. She also
represented that LLC had separate assets which would be used to repay Dreymoor.
(Shimanovich Decl., ¶ 4.)       Ms. Mikhailova, again as a resident of Kansas, also agreed to

personally guarantee the debt, but in the meantime secretly used the limited assets of LLC to
fund new, unrelated business, and diverted the proceeds of that new business to unknown third
parties, leaving the Dreymoor debt unpaid. (Shimanovich Decl., ¶ 5.)
         Meanwhile, the fertilizer purchased with Dreymoor’s funds (the “Product”) was stored –
and continues to be stored unsold – by Klaipeda Stevedoring Company (“Klasco”) at a port
facility in Lithuania, running up millions of dollars of storage charges that UAB has also failed
to pay, while the market value of the Products has plummeted. (Shimanovich Decl., ¶ 6.)
UAB’s unpaid storage fees and title to the Products are the subject of an action in Lithuania
between UAB and Klasco (the “Klasco Action”) in which Dreymoor has been granted
permission to intervene. (Shimanovich Decl., ¶ 10.)
         UAB initiated the arbitration against Dreymoor seeking declarations regarding the
obligations of the parties, and in response Dreymoor filed a counterclaim against UAB and LLC,

seeking payment of the debt owed under the Contracts. After the hearing in that action, the
arbitrator awarded Dreymoor €6,211,091.06 and $339,761.42, jointly and severally, against both
UAB AVAgro and AVAgro LLC. AVAgro filed a challenge to the Award under Article 33 of

                                                3
CORE/3519744.0002/159270944.1
           Case 6:20-mc-00105-EFM Document 17 Filed 05/05/20 Page 4 of 7




the ICDR Rules, which was summarily rejected in the Article 33 Decision. (Shimanovich Decl.,
¶ 11.)
         Dreymoor brought an action in Lithuania to confirm and enforce the award in Lithuania
and enforce it against the Products held at Klasco (the “Lithuanian Enforcement Action”). That
action is ongoing. Dreymoor also filed this action to confirm the award in Kansas.
         Meanwhile, neither UAB AVAgro, AVAgro LLC nor Ms. Mikhailova have repaid any of
the amounts owing under the Contracts or the Award. As of February 15, 2020, the amount due
and owing to Dreymoor under the Contracts is €6,211,091.06 and $339,761.42, and starting 30
days thereafter simple daily interest of 0.02% accrues on unpaid amounts, until paid.
II.      THE AWARD SHOULD BE CONFIRMED
         Pursuant to the 9 U.S.C. § 6, this Court should grant Dreymoor’s Petition for
Confirmation because AVAgro has not provided any legal opposition to that confirmation and

has not submitted any evidence in opposition to that confirmation. AVAgro has filed only an
unverified answer, containing assertions without reference to any legal authority, and without the
support of any evidence.
         This Court has authority to confirm a final arbitration award pursuant to 9 U.S.C. §§ 207
& 9. “Under the New York Convention, a court must ‘confirm the award unless it finds one of
the grounds for refusal or deferral of recognition or enforcement of the award specified in the
said Convention.’” CEEG (Shanghai) Solar Sci. & Tech. Co. v. LUMOS LLC, 829 F.3d 1201,
1206 (10th Cir. 2016) (quoting 9 U.S.C. § 207, which states, “The court shall confirm the award
unless it finds one of the grounds for refusal or deferral of recognition or enforcement of the
award specified in the said Convention”) (emphasis added). Those grounds are either where
there is an egregious departure from the parties’ agreed-upon arbitration, or when the arbitrator
has committed fraud or is otherwise guilty of misconduct. None of those grounds exist here, nor
has AVAgro asserted that any of those grounds are applicable here, or provided any evidence
that any of those grounds are relevant. AVAgro’s “answer” to the petition offers no legal or
factual basis to deny confirmation.

                                                 4
CORE/3519744.0002/159270944.1
             Case 6:20-mc-00105-EFM Document 17 Filed 05/05/20 Page 5 of 7




           Even assuming, arguendo, that AVAgro’s answer properly raises any arguments in
opposition to confirmation, those arguments relate to jurisdiction over UAB AVAgro.2 The
issue of jurisdiction over UAB AVAgro was addressed by Dreymoor in the Petition and not
meaningfully challenged by AVAgro in its answer.
           Pursuant to 9 U.S.C. § 207, “any party to the arbitration may apply to any court having
jurisdiction under this chapter for an order confirming the award as against any other party to the
arbitration” within three years after an arbitral award is made. (Emphasis added). As detailed in
the Petition, UAB AVAgro is wholly owned by AVAgro LLC, which is wholly owned by Anna
Mikhailova, who operates both entities from AVAgro LLC’s principal place of business at 550
N. 159th Street East, Suite 100A, Wichita, Kansas 67230. AVAgro LLC is a Kansas limited
liability, duly recognized and conducting business in Kansas, and its principal manager and sole
member, Anna Mikhailova, is a resident of Butler County, Kansas. Accordingly, this Court has

personal jurisdiction over AVAgro LLC and UAB AVAgro under the Kansas long-arm statute,
K.S.A. 60-308(b). Moreover, the only evidence before the Court is that Ms. Mikhailova, while a
resident of Kansas, handled all of the negotiations involving the transaction, including
reaffirmation of the debt due Dreymoor, agreement to add a Kansas company, LLC, as an
obligor on the debt, and representations that LLC had separate assets which would be used to
repay Dreymoor. (Shimanovich Decl., ¶ 4.) Ms. Mikhailova, again as a resident of Kansas, also
agreed to personally guarantee the debt, but in the meantime secretly used the limited assets of
LLC to fund new, unrelated business, and diverted the proceeds of that new business to unknown
third parties. (Shimanovich Decl., ¶ 5.) Accordingly, this court also has specific jurisdiction
over the claims against UAB AVAgro.
           Thus, on the record properly before this Court, the Petition is unopposed by any factual
evidence and should be granted, including as to UAB AVAgro. To the extent the Court has any

concerns on the jurisdiction issue, despite AVAgro’s failure to properly refute jurisdiction in its


2
    The finality issue raised by AVAgro’s answer has since been resolved by the Article 33 Decision.

                                                           5
CORE/3519744.0002/159270944.1
           Case 6:20-mc-00105-EFM Document 17 Filed 05/05/20 Page 6 of 7




answer, the Court should confirm the award as to the Kansas entity, AVAgro LLC, and order
AVAgro to provide evidence in support of any jurisdictional dispute regarding UAB AVAgro.
III.     CONCLUSION
         For the foregoing reasons, Dreymoor respectfully requests that the Award be confirmed
in its entirety.

                                            Respectfully submitted,

                                            /s/ Lynn D. Preheim
                                            Lynn D. Preheim, SCt. #13300
                                            Anna C. Ritchie, SCt. #24934
                                            STINSON LLP
                                            1625 N. Waterfront Parkway, Suite 300
                                            Wichita, KS 67206-6620
                                            Phone: (316) 268-7930
                                            Fax: (316) 265-1349
                                            lynn.preheim@stinson.com
                                            anna.ritchie@stinson.com

                                            Attorneys for Petitioner Dreymoor Fertilizers
                                            Overseas Pte. Ltd.




                                               6
CORE/3519744.0002/159270944.1
           Case 6:20-mc-00105-EFM Document 17 Filed 05/05/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on the 5th day of May, 2020, the above and foregoing was
electronically filed with the Clerk of the Court by using the CM/ECF system which will send a
notice of electronic filing to the following:

Patrick B. Hughes
Adams Jones Law Firm PA
1635 N. Waterfront Parkway, Suite 200
Wichita, KS 67206
phughes@adamsjones.com
Attorney for Respondents

                                           /s/ Lynn D. Preheim




                                              7
CORE/3519744.0002/159270944.1
